NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

             JURIS ZANIS PUPOLS AND
              JZP ENTERPRISE - USA,
                Plaintiffs-Appellants,

                           v.
  UNITED STATES PATENT AND TRADEMARK
                  OFFICE,
             Defendant-Appellee,

                          AND

                TOPCO SALES, INC.,
                    Defendant.
              __________________________

                      2010-1245
              __________________________

   Appeal from the United States District Court for the
Northern District of Indiana in Case No. 09-CV-0425,
Judge Philip P. Simon.
              ____________________________

              Decided: January 12, 2011
             ____________________________

   JURIS ZANIS PUPOLS, of Niles Michigan, pro se.
PUPOLS   v. US PTO                                        2


    RICHARD T. CHEN, Solicitor, Office of the Solicitor,
United States Patent and Trademark Office, of Alexan-
dria, Virginia, for the Director of the United States Patent
and Trademark Office. With him on the brief were SCOTT
C. WEIDENFELLER and JOSEPH G. PICCOLO, Associate
Solicitors.
                 __________________________

  Before NEWMAN, LOURIE, and MOORE, Circuit Judges.
PER CURIAM.

    Juris Zanis Pupols appeals from the final judgment of
the United States District Court for the Northern District
of Indiana dismissing his case without prejudice for
failure to state a claim upon which relief could be granted.
Because we agree with the district court that Pupols’
complaint was deficient, we affirm.

                       BACKGROUND

    Pupols filed U.S. Patent Application 10/336,582 (the
“’582 Application”) in the United States Patent and
Trademark Office (“USPTO”) in response to which the
USPTO issued a Notice to File Corrected Application
Papers on December 11, 2003. The notice indicated that
Pupols had failed to pay fees in the amount of $645 re-
quired for his application. On January 12, 2005, the
USPTO mailed Pupols a Notice of Abandonment of the
’582 Application because he had failed to pay the required
fees. The Notice of Abandonment also informed Pupols
that he could petition the USPTO to revive his application
based upon either unavoidable delay or unintentional
delay. Pupols petitioned the PTO to revive the applica-
tion on account of unavoidable delay, which the USPTO
denied on December 21, 2007. The PTO considered
Pupols’ arguments of financial hardship and physical
3                                          PUPOLS   v. US PTO


incapacitation, and concluded that he had not carried his
burden of proof to show that the delay was indeed un-
avoidable. In its denial order, the USPTO noted that a
person seeking revival of an application due to uninten-
tional delay may file a petition under 37 CFR 1.137(b).
Pupols did not file any other petitions in the USPTO.

    On September 14, 2009, Pupols filed a pro se com-
plaint in the District Court for the Northern District of
Indiana against the USPTO, Topco Sales, Incorporated
(“Topco”), “Martian Tucker Sr. formerly in the USA now
in China Republic,” and China. In his complaint, Pupols
appeared to claim that he had invented a device that he
described as “controllable reciprocating Ac/Dc powered
specialty products for life enhancement,” and had filed the
’582 Application directed to that device. He alleged that
Topco incorporated his invention into one of its devices
and received a patent on it from the USPTO through
“Cronyism & fraud, Theft,” and due process violations by
“USPTO agents.”

    The district court dismissed Pupols complaint without
prejudice for failure to state a claim under Rule 12(b)(6).
The court stated that Pupols’ complaint was confusing
and difficult to decipher. The court interpreted the com-
plaint as seeking to allege a conspiracy between the
USPTO, Topco, Martian Tucker, and China to defraud
Pupols. The court held that USPTO was a government
entity entitled to sovereign immunity against suits for
money damages, and that China, as a foreign state, was
entitled to immunity against suit. Moreover, the court
concluded that Pupols had not alleged the elements of
fraud necessary to state a claim under Rule 9(b). How-
ever, the court allowed Pupols to amend his complaint to
remedy the deficiencies.
PUPOLS   v. US PTO                                        4


    In his amendment, Pupols requested the “Supreme
Court & Senate Judicial Oversight Committee to resolve
any error in oversight the USPTO Agents may have had
during review of their careers & Plaintiffs Patent Applica-
tion.” He also requested “Cease & Desist of all Recipro-
cating Powered Merchandise from Topco Sales Inc.”
Additionally, he stated a demand for 7.5 billion dollars for
“Recovery of losses, business & personal.” The district
court found that the amendment did not correct any of the
deficiencies of the original complaint and did not allege
any facts to show why Pupols was entitled to any form of
relief. The court therefore dismissed the case on Decem-
ber 23, 2009.

   Pupols timely appealed the district court’s decision.
We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).

                       DISCUSSION

     A motion to dismiss for failure to state a claim upon
which relief can be granted is a purely procedural ques-
tion, which we review under regional circuit law. C & F
Packing Co., Inc. v. IBP, Inc., 224 F.3d 1296, 1306 (Fed.
Cir. 2000). The Seventh Circuit reviews de novo dismiss-
als for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6), including dismissals under 28 U.S.C. §
1915(e)(2)(B)(ii), which provides that a district court must
dismiss the case of a plaintiff proceeding in forma pau-
peris if the action fails to state a claim on which relief
may be granted. DeWalt v. Carter, 224 F.3d 607, 611-12
(7th Cir. 2000). To survive a motion to dismiss, a com-
plaint must contain sufficient factual matter, accepted as
true, to “state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)
(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007)). A claim has facial plausibility when the plaintiff
5                                           PUPOLS   v. US PTO


pleads factual content that allows the court to draw a
reasonable inference that the defendant is liable for the
misconduct alleged. Id.

    On appeal, Pupols’ informal briefs are just as difficult
to decipher as those at the district court. He appears to
make the same claims as those in his district court com-
plaint and amendment, in essence, appealing the district
court’s denial of his claim for 7.5 billion dollars in royal-
ties as well as the court’s refusal to grant a cease and
desist order against Topco.

    The USPTO responds that section 1915(e)(2)(B) re-
quires a district court to dismiss cases such as this, where
the complaint fails to state a claim on which relief can be
granted or seeks monetary relief against a defendant who
is immune from such relief. It argues that Pupols’ allega-
tions of conspiracy are bare allegations with no factual
basis. It notes that the district court lacked the authority
to compel either the Supreme Court or the Senate Judi-
cial Oversight Committee to review errors of the USPTO
employees.

    We agree with the USPTO that Pupols’ complaint was
properly dismissed. The district court carefully reviewed
Pupols’ original complaint and amendment, and properly
concluded that Pupols’ allegations failed to state a claim
that was plausible on its face. The only decipherable
claims in the complaint are possibly those of conspiracy
and fraud, but Pupols failed to clearly allege any of the
elements of conspiracy and fraud. The statements in his
complaint, even if interpreted in a manner most favorable
to him, amount only to bare allegations. He failed to
meaningfully plead any facts that support those allega-
tions against the defendants. Pupols’ conclusory state-
ments are insufficient to enable a court to draw a
PUPOLS   v. US PTO                                        6


reasonable inference that the defendants named in his
complaint are indeed liable for any of the misconduct that
he alleges. Iqbal, 129 S. Ct. at 1949.

    To the extent that Pupols alleges ownership of the
patent awarded to Topco, we agree with the district court
that he may not sue the USPTO over an inventorship
issue involving his invention and Topco’s patent. See
Syntex (U.S.A.) Inc. v. U.S. Patent & Trademark Office,
882 F.2d 1570, 1576 (Fed. Cir. 1989) (“[A] potential in-
fringer may not sue the PTO seeking retraction of a
patent issued to another by reason of its improper allow-
ance by the PTO.”). The district court was also correct in
concluding that Pupols had failed to plead any exception
to the statutory immunity available to the foreign state of
China.

     Pupols also appears to argue that the district court
failed to assign him an attorney and did not consider his
disabilities in dismissing the case. Because denial of a
litigant’s request for appointment of counsel is not unique
to patent disputes, we apply the law of the regional cir-
cuit, here, the Seventh Circuit. In re Pioneer Hi-Bred
Int’l, Inc., 238 F.3d 1370, 1374 (Fed. Cir. 2001) (issues
that are not unique to patent disputes are reviewed under
regional circuit law). The Seventh Circuit reviews that
issue for an abuse of discretion. Pruitt v. Mote, 503 F.3d
647, 658 (7th Cir. 2007) (en banc). Civil litigants are not,
as a matter of right, entitled to court-appointed counsel in
federal court, and only under exceptional circumstances
will a court appoint counsel for indigent litigants. Ro-
manelli v. Suliene, 615 F.3d 847, 852 (7th Cir. 2010). The
district court found that Pupols had failed to make any
reasonable attempt to secure counsel to represent him in
this case prior to requesting court-appointed counsel. We
agree with the district court’s finding and we see no
7                                           PUPOLS   v. US PTO


exceptional circumstances that merit an appointment of
counsel here. It was therefore within the sound discretion
of the district court to deny Pupols’ request. See Zarnes v.
Rhodes, 64 F.3d 285, 288 (7th Cir. 1995) (“As a threshold
matter, a litigant must make a reasonable attempt to
secure private counsel.”).

    To the extent Pupols argues that the district failed to
consider his pro se status and review his complaint ac-
cordingly, we disagree. The district court was mindful
that pro se complaints are held to a less stringent stan-
dard than formal pleadings drafted by attorneys. The
court allowed Pupols to amend his complaint and advised
him to “follow the dictates of Rule 8” in doing so. The
court dismissed the case only after Pupols failed to mean-
ingfully amend his complaint to allege facts that showed
he was entitled to any form of relief.

     Pupols further appears to seek revival of his aban-
doned patent application. We decline to address that
issue because it was not raised or addressed in the dis-
trict court. We have considered Pupols’ remaining argu-
ments and find them unpersuasive. Because Pupols
failed to meet even the low bar for pro se litigants to avoid
dismissal under Rule 12(b)(6), the district court properly
dismissed his complaint. Accordingly, we affirm.

                       AFFIRMED